DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 26 sets forth a “computer-readable medium.” However, the specification as originally filed does not explicitly define the computer readable storage medium by stating that it includes, but is not limited to, various types of media (Publication: [0469], [0477]). 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The specification at [0097] discloses “receiv[ing] a proxy push-stream address returned by the live broadcast management server.” However, the specification as originally filed does not appear to disclose or suggest “returning, by the live broadcast proxy client and from the live broadcast proxy management server, a proxy push-stream address comprising the dedicated network address,” as recited in claim 17. Claim 17 is therefore rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 21-22, 24-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao et al. (US 2012/0047539), Jin et at. (US 2011/0296460), and Li et al. (US 2013/0144954).

Regarding claim 1, Hao teaches a method comprising:
receiving, by a client , from a management server and via the Internet, a push-stream address comprising a first Internet Protocol (IP) address of a server ([0039], “In another example, DVR server 230 may send a notification to user device 210 indicating the images may be uploaded to content server 240 based on an address included in the notification.” [0073], “In another example, the user may specify that images are to be backed up to a remote server (e.g., content server 240) via a public network, such as the Internet (e.g., network 260),….” [0088], [0105], “The notification may include information associated with content server 240 (e.g., a network address, a device identifier, etc.).” Fig. 2);
sending, by the client, to a proxy client and via a home network, a request ([0032], [0034], “Local server 220 may communicate via network 260 and/or local network 270.” [0037], “Local server 220 may perform an image display operation in response to a request from user device 210.”)
;sending, by the client and to the proxy client, collected data ([0016], “a user device may establish a connection, via a local, home, and/or private network, with a local server (e.g., a personal computer, etc.) associated with the user device to enable the local server to receive images uploaded from the user device.” [0030], [0097]); and

Hao does not expressly teach that the client is a live broadcast client, that the management server is a live broadcast management server, that the server is a live broadcast server, and that the proxy client is a live broadcast proxy client. While Hao teaches sending, by the client, to a proxy client and via a home network, a request, Hao also does not expressly teach sending, by the live broadcast client, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data.
Jin provides a teaching for a live broadcast client, a live broadcast server, and a live broadcast proxy client ([0044], “The remote UI server 100 provides broadcast content to the AV devices 130 and 140 through the remote UI proxy server 110 in a 
In view of Jin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao such that the client is a live broadcast client, that the management server is a live broadcast management server, that the server is a live broadcast server, and that the proxy client is a live broadcast proxy client. The modification would allow users to receive live broadcasting content, thereby improving the user experience.
While the combination teaches sending, by the client, to a proxy client and via a home network, a request (Hao: [0032], [0034]), the combination does not expressly teach sending, by the live broadcast client, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data.
Li teaches sending, by a client, to a proxy client, a request comprising an address, wherein the request is for determining a server ([0046], “The Push proxy receives a Push registration request message sent by the Push client, where the Push registration request message or the header of the data packet of the message carries 
In view of Li’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include sending, by the live broadcast client, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data. The modification would facilitate determination of the push-stream address for content distribution. The modification would thereby improve system efficiency.

Regarding claim 21, Hao teaches a live broadcast client comprising a memory configured to store instructions, and a processor coupled to the memory and configured to execute the instructions ([0058]-[0059], [0063], Figs. 1, 5). The rejection of claim 1 is similarly applied to the remaining limitations of claim 21.

Regarding claim 26, Hao teaches a computer program product comprising instructions that are stored on a computer-readable medium and that, when executed by a processor, cause a live broadcast client to perform the instructions ([0058]-[0059], [0063], Figs. 1, 5). The rejection of claim 1 is similarly applied to the remaining limitations of claim 26.



Regarding claims 24 and 28, the combination further teaches, wherein the live broadcast server has a dedicated network address in the dedicated network (Hao: [0105], “The notification may include information associated with content server 240 (e.g., a network address, a device identifier, etc.).” Fig. 2).

Regarding claim 25, the combination further teaches:
wherein the processor is further configured to send, to the live broadcast proxy client, the live broadcast data (Hao: [0080], “FIG. 9 is a flowchart of an example process 900 for automatically backing up images from user device 210.” 
wherein the live broadcast data is pushed to a live broadcast proxy server based on a proxy push-stream address so that the live broadcast proxy server can forward and push, to the live broadcast server, the live broadcast data based on the push-stream address ([0080], “FIG. 9 is a flowchart of an example process 900 for automatically backing up images from user device 210.” [0097], “As yet further shown in FIG. 9, if a connection with local server 220 can be established (block 930--YES), then process 900 may include uploading images to local server 220,….” [0101], “Local server 220 may perform another synchronization operation with content server 240. … Local server 220 may receive the upload list and may send the images that correspond to the image file indicators on the upload list, to content server 240. Content server 240 may receive the images and may store the images in database 250.” Fig. 9. Specifically, user device 210 uploads images to local server 220, and the local server 220 subsequently sends images to content server 240. [0076], local server 220 is associated with a network address).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao, Jin, Li, and Kayashima et al. (US 6195366).


In view of Kayashima’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that, before sending the collected live broadcast data, the method further comprises sending, by the live broadcast proxy client to a live broadcast proxy management server in the dedicated network, the proxy push-stream request. By sending the a proxy push-stream request comprising the push-stream address of the live broadcast server, the modification would serve to facilitate communication between the live broadcast proxy management server and the live broadcast server.

Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao, Jin, Li, and Fleming (US 2011/0299835).

Fleming teaches an instruction that instructs a client to push data to a server ([0035], “For example, if server 1 has an instruction for DVR 8 to carry out, the instruction is contained in the packet returned to DVR 8. The DVR 8 processes the command (step 12) and returns the result of the command (step 13) to the server 1. These commands include, but are not limited to, rebooting the DVR 8 unit, instructing the unit to begin capturing video clips, instructing the unit to upload the video clips to server,….”).
In view of Fleming’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the dedicated network push-stream instruction parameter instructs the live broadcast client to push the live broadcast data to the live broadcast server over the uplink. By instructing clients to push the live broadcast data, the modification would serve to facilitate the transmission of live broadcast content data from live broadcast clients to the live broadcast server. The modification would additionally ensure that live broadcast data is available for subsequent distribution by the live broadcast server.

Regarding claim 27, the combination further teaches:

However, the combination does not expressly teach that the dedicated network push-stream instruction parameter instructs the live broadcast client to push the live broadcast data to the live broadcast server over the uplink.
Fleming teaches an instruction that instructs a client to push data to a server ([0035], “For example, if server 1 has an instruction for DVR 8 to carry out, the instruction is contained in the packet returned to DVR 8. The DVR 8 processes the command (step 12) and returns the result of the command (step 13) to the server 1. These commands include, but are not limited to, rebooting the DVR 8 unit, instructing the unit to begin capturing video clips, instructing the unit to upload the video clips to server,….”).
.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao, Jin, Li, and Harrison et al. (US 2018/0020246).

Regarding claim 16, the combination further teaches, wherein before sending the collected live broadcast data, the method further comprises determining, by the live broadcast proxy management server, that the live broadcast server has a dedicated network address in the dedicated network.
Harrison teaches, before sending data, determining, by a proxy server, that a server has a dedicated network address in a network ([0043], “the proxy server 104 is part of the access network 106, which provides a communications interface for the client devices 102 to access the origin servers 110 via the data network 108 which may be, for example, the Internet or an intranet.” [0102], “the proxy server 104 identifies the origin server 110 using information read from one or more of the messages exchanged 
In view of Harrison’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that, before sending the collected live broadcast data, the method further comprises determining, by the live broadcast proxy management server, that the live broadcast server has a dedicated network address in the dedicated network. The modification would serve to facilitate communications between a client device and the live broadcast server.

Regarding claim 17, the combination further teaches, wherein before sending the collected live broadcast data, the method further comprises returning, by the live broadcast proxy client and from the live broadcast proxy management server, a proxy push-stream address comprising the dedicated network address (Li: [0046], “The Push proxy receives a Push registration request message sent by the Push client, where the Push registration request message or the header of the data packet of the message carries the address of the Push client and may further carry the address of the Push .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Yuan (US 2016/0323238) discloses, when a client device is to access a server, the client device looks up in a first correspondence table to determine an IP address of a server corresponding to the type of service to which the client device is to access, where the first correspondence table is saved by the client device and stores correspondence between IP addresses of servers in the service cluster and types of services; the client device may send an access request to the server corresponding to the determined IP address, where the access request contains information indicating 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R TELAN/Primary Examiner, Art Unit 2426